DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Claim Objections
Claim 26 is objected to because of the following informalities:  Line 4 of claim 26 recites “functional surfaces the each” which should be - - functional surfaces, each - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to recite “an offset”. It is now unclear whether this is an entirely different offset than the one already claimed in claim 2. If so, what is the offset in relation to or rather what elements are involved?	
Claim Interpretation
As best understood, a functional surface would extend to any surface which includes any feature such as a hole, access, bolt, surface feature, structural element such as a handwheel, mounting feature, etc. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 21-23 is/are, as best understood, rejected under 35 U.S.C. 102a1 as being anticipated by Cordray et al. (USP 8342478).
Regarding claim 1, Cordray et al. discloses an actuator (100) comprising: an actuator housing (100) with a plurality of functional surfaces (as best understood, any surface which has a bolt hole, mounting feature, greppable feature, etc. could read on this), in which an actuator motor (210) is arranged, each of which is a housing portion with at least one functional element providing a function apart from housing the actuator (as noted above, Cordray discloses a plurality of these housing portions) wherein the actuator housing has at least one stage with at least a first functional surface from the plurality of functional surfaces (see annotated figure), on which at least one access (see annotated figure) to the actuator housing is formed; and a handwheel (160) functional element arranged eccentrically on a second functional surface from the plurality of functional surfaces of the actuator housing (seen in figures it is on a second functional surface); and, wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing, the planes of which define the maximum width of the actuator, (as clearly evident in fig.1, the handwheel 160 would have a diameter less than a distance, for example, between the top and bottom or left and right sides of the housing), between which a center of rotation of the handwheel is arranged (seen in fig.1; the center of rotation of handwheel is eccentrically arranged between (i.e. at any location in the space separating two points) the two opposite outer sides of the housing, annotated figure below showcases an example, note that one could also consider other sides of the housing, for example the maximum width could be considered in fig.1 to include the extension of the motor housing to the left side. It is also noted that as evident in figure 4, the right side of the housing clearly extends outwardly from the shaft and thus axis of the handwheel); and wherein the handwheel protrudes over one of the outer sides of the actuator housing (seen in fig.1).

    PNG
    media_image1.png
    733
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    507
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    675
    445
    media_image3.png
    Greyscale

Regarding claim 2, Cordray discloses the actuator according to claim 1, wherein the actuator housing comprises: at least two housing parts (housing of motor 210, seen in fig.2, can be one part and the portion of the housing protruding downwardly and having the handwheel and output shaft can be another part seen in fig.1, other possibilities include the housing portion 150 and lower portion 220 that has the output shaft), which are arranged transversely offset to one another as related to an axis of rotation of the actuator motor, to form the at least one stage (as seen in fig.2, they would be arranged transversely with respect to the axis of rotation of the motor shaft).  
Regarding claim 3, Cordray discloses the actuator according to claim 2, further comprising: at least one functional surface from the plurality of functional surfaces (there are many functional surfaces as evident in the figures that could read on this) aligned transversely, at a right angle, as related to a direction of the offset. 

    PNG
    media_image4.png
    476
    551
    media_image4.png
    Greyscale

Regarding claim 7, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface (see fig.2, any surface having mounting features or fasteners between the upper and lower side can read on this) is formed between an upper side and a lower side of the actuator housing.  
Regarding claim 8, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface (fig.2, surface through which electrical connection 361 is inserted reads on this surface) is formed on a side of the actuator housing which is facing away from an upper side or a lower side of the actuator housing, the functional surface having at least one feedthrough for an electrical connection (seen in fig.2, the feedthrough is for connection 361). 
Regarding claim 21 Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface is formed on a side of the actuator housing which faces away from a side from which an actuator output shaft exits (any surface of the housing 100, for example, the ones annotated for claim 3, that faces away from the side with the output shaft 340 reads on this which is at the bottom of the actuator).  
Regarding claim 22, Cordray discloses the actuator according to claim 1, wherein at least one of the plurality of functional surface is formed on a side of the actuator housing which faces away from a side that is arranged in an axial extension of the actuator output shaft, the functional surface including at least one display, at least one end stop screw, or at least one operating element (surface what has controls 350 reads on this, seen in fig.1).  
Regarding claim 23, Cordray discloses the actuator according to claim 1, wherein a functional surface from the plurality of functional surfaces is formed on a side of the actuator housing in an axial extension of the actuator motor (seen in fig.2, any surface which is formed on a side in an axial extension of the motor, for example the ones labeled for claim 3 above could read on this).  
Claim(s) 1, is/are, as best understood, rejected under 35 U.S.C. 102a(1) as being anticipated by Raymond Jr. et al. (USP 6003837).
Regarding claim 1, Raymond Jr. et al. discloses an actuator (100) with an actuator housing (110) with a plurality of functional surfaces (seen in figures, any surface with features such as fasteners, mounting features, recesses, etc), in which an actuator motor (M) is arranged, each of which is a housing portion with at least one functional element providing a function apart from housing the actuator, the actuator housing has at least one stage (112) with at least a first functional surface from the plurality of functional surfaces (fig.6, surface with access hole that is sealed via 231) on which at least one access to the actuator housing is formed as a functional element (fig.6 hole for 231); and a handwheel (125) functional element which is arranged eccentrically on a second functional surface from the plurality of functional surfaces of the actuator housing (seen in fig.5, the handwheel is eccentrically arranged in a vertical direction or rather the direction of the surface through which the handwheel shaft penetrates), wherein the handwheel has a diameter which is less than or equal to a maximum measurable distance between two opposite outer sides of the actuator housing, the planes of which define the maximum width of the actuator, between which a center of rotation of the handwheel is arranged; and wherein the handwheel protrudes over one of the outer sides of the actuator housing (as seen in annotated figure, raymond reads on this given the BRI of the claim).

    PNG
    media_image5.png
    358
    559
    media_image5.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 26 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Cordray et al. (USP 8342478) in view of Sturm et al. (USP 10306792).
Regarding claim 9, Cordray discloses the use of wireless transmission of signals via any known communication device (660, fig.17). 
Cordray however fails to disclose any particular details of the mounting of the Bluetooth device such as the details claimed.
Sturm et al. teaches the use of an actuator housing with at least one communication hole (hole for SM) as a passage for Bluetooth signals, and is closed with a viewing window, and wherein an LED is arranged in the actuator housing, the LED signal of which can be perceived through the viewing window (led mentioned therein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator housing in Cordray to include a communication hole for Bluetooth device along with a viewing window, as taught by Sturm et al. in order to provide the predictable result of facilitating the transmission of Bluetooth or wireless signals from the controller to another device.
The combination fails to explicitly disclose the particular size of the communication hole.
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the size of the hole is merely a relative dimension which would not perform any differently and thus it would have been obvious to modify the hole in Sturm et al. to be a maximum diameter of 30 mm. Absent persuasive evidence of an unexpected result the sizing of the communication hole is merely of a design choice. 	
Regarding claim 10, Sturm discloses the actuator according to claim 9, wherein a Bluetooth module is provided in the actuator housing, behind the viewing window (SM is a window).  
Regarding claim 11, Sturm discloses the actuator according to claim 10, wherein the Bluetooth module is arranged in a central spot of a projection of the communication hole onto a circuit board with the Bluetooth module (see figures).
Regarding claim 12, Sturm discloses the actuator according to claim I1, wherein the LED (status led transferred to the wave guide and thus is outside at central spot) is arranged outside the central spot of the projection.  
Regarding claim 13, Sturm discloses the actuator according to claim 9, wherein the viewing window consists of a diffuse material (in order to be able to see the light the window would be diffuse).
Regarding claim 14, the combination discloses the actuator according to claim 9, wherein the Bluetooth module is arranged on a circuit board in SMD technology (as best understood, this is evident in the figures; both references disclose/suggest this and in addition, it is old and well known to use SMD technology for mounting of peripherals such as a Bluetooth module ).  
Regarding claim 15, Sturm discloses the actuator according claim 9, wherein a distance between the Bluetooth module and the communication hole is less than an axial length of the communication hole (as best understood, seen in figures).
Regarding claim 16, Cordray in view of Sturm discloses the actuator according to claim 9, wherein the actuator a control unit (150 in cordray), configured for reading out and for processing status messages of the actuator, wherein the LED can be actuated with the control unit to output status information (as best understood the control unit would output led light status messages).  
Regarding claim 26, Cordray discloses an actuator comprising: a housing with opposing pairs of upper, lower, and outer sides (sides seen throughout figures, for example fig.1 and fig.4) within which an actuator motor (motor inside housing 210) is arranged; wherein said housing further comprises a plurality of functional surfaces the each of which is a portion of the housing with at least one functional element providing a function apart from housing the actuator motor (there are a number of functional surfaces that read on this, please see previous rejections above for examples of said surfaces); wherein said housing further comprises at least one stage (for purpose of this claim the stage could be the surface holding controls 350, etc or extension housing 150); wherein a pair of the opposing outer sides defines a maximum width of the actuator housing, wherein an axis of rotation of a handwheel is arranged wholly between the opposing outer sides defining the maximum width of the actuator housing; wherein the handwheel has a diameter less than or equal to the maximum width of the actuator housing defined by the opposing outer sides; and, wherein the handwheel diameter extends past one of the opposing outer sides that define the maximum width of the actuator housing (as defined above for claim 1, Cordray discloses a handwheel which reads on these limitations. It is important to note that the axis which is defined in the centerline of the shaft seen in fig.4 which penetrates the housing is clearly between opposing outer sides of the housing; in fact even if one were to consider the entirety of the shaft as the axis and not just an imaginary line at the center point thereof, it is still between the outer sides of the housing since the shaft penetrates inside the housing and is housed therein).
While the surface in Cordray in this area of the housing reads on a functional surface and would have access holes for features of the circuitry and display, the surface does not explicitly disclose an access for a Bluetooth module, said access closed with a viewing window through which an LED signal generated from within the housing may be perceived and further permitting the passage of Bluetooth signals generated from within the housing; 
Sturm et al. teaches the use of an actuator housing with at least one communication hole (hole for SM) as a passage for Bluetooth signals, and is closed with a viewing window, and wherein an LED is arranged in the actuator housing, the LED signal of which can be perceived through the viewing window (led mentioned therein).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator housing in Cordray to include a communication hole for Bluetooth device along with a viewing window on the surface as defined above, as taught by Sturm et al. in order to provide the predictable result of facilitating the transmission of Bluetooth or wireless signals from the controller to another device along with allowing observation of the module and LED’s thereof.
Claims 17-20 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Raymond Jr. et al. (USP 6003837) in view of Rosan (USP 2782827).
Regarding claim 17, Raymond Jr. discloses the actuator according to claim 1, with an actuator housing having at least one adjustable end stop screw (172) as an end stop for an actuating movement of the actuator.
Raymond fails to disclose the use of a lock bushing.  
Rosan teaches the concept of providing a fastener with a lock bushing (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the stop screw in Raymond Jr. to make use of a lock bushing as taught by Rosan in order to provide the predictable result of providing a more secure connection of the fastener to the housing and an alternative to using bolted connection.
Regarding claims 18-20 Raymond in view of Rosan disclose the actuator according to claim 17, wherein the lock bushing is arranged in its locking position between an outer circumference of a screw head of the end stop screw and an inner circumferential wall of a screw hole of the actuator housing, into which the end stop screw is screwed, preferably with pressing, the actuator according to claim 17, wherein the lock bushing is a tolerance ring and/or a tolerance bushing, particularly of a shaft-hub connection, the actuator of claim 17, wherein the screw lock is a tolerance ring and/or a tolerance bushing (the lock bushing reads on a tolerance bushing which is disposed between a wall and the head of the fastener).
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
The 112 a and b issues have been mostly resolved with the exception of a newly introduced 112 b issue.
Regarding Applicants arguments in regards to Cordray, Applicant is arguing that the newly recited qualifications of the outer sides of actuator housing overcome the Cordray reference. However, this was is not the case as the Cordray reference housing has a portion which protrudes outwardly in the area which houses the shaft of the handwheel (see annotated figure below). Therefore, the outermost width on the side with the handwheel is clearly outside this portion of housing. It is important to note that a housing can have complicated shapes as Applicant’s very own housing has. Thus, there could be portions of the housing that protrude outwardly while others don’t. Applicant’s very own housing is rounded and has various deviations and curvatures along its outer sides. Thus, it is readily apparent that as defined above, Cordray still reads on the claim as one can define outer sides of the housing which define a maximum width of the housing and also incorporate said handwheel axis therebetween.

    PNG
    media_image6.png
    675
    445
    media_image6.png
    Greyscale

Regarding Applicants arguments in regards to Raymond, Applicant argues the interpretation of the outer sides and width of the as defined in the office action. It is first important to note that a width dimension is relative and without an explicit frame of reference could be defined as any dimension. In this manner, the width was defined as seen in the annotated figure, note there are multiple ways to read the claim. Now with the qualification of a maximum width, the cap is being considered part of the housing.

    PNG
    media_image5.png
    358
    559
    media_image5.png
    Greyscale

Applicant further argues that the hole for 231 can not be considered an access. Given the claims broadest and most reasonable interpretation, an access could simply be considered a cavity or hole which provides access to an interior of the housing. As clearly seen in fig.6, the cap 231 is snap fitted into a hole on a surface of housing 112. Thus this hole reads on an access. If one removes the cap, one could access the housing and thus the hole reasonable reads an access.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656